                                                                                          FILED
                                                                                 2019 May-03 AM 11:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

ROBERT RUFF,                              )
                                          )
      Petitioner,                         )
                                          )
v.                                        )    Case No.: 1:18-cv-01917-LSC-TMP
                                          )
FEDERAL BURREAU OF PRISONS,               )
                                          )
      Respondent.                         )

                          MEMORANDUM OPINION

      This is an action for a writ of habeas corpus action filed by petitioner Robert

Ruff, pro se, pursuant to 28 U.S.C. § 2241. (Doc. 1). Ruff challenges information

contained in the presentence report used in his 1983 sentencing. On March 27,

2019, the magistrate judge to whom the case was referred entered a report and

recommendation that this petition be dismissed without prejudice due to the

petitioner’s failure to exhaust his administrative remedies. (Doc. 13). Although

the magistrate judge advised the petitioner of his right to file objections to the

report and recommendation, no objections have been filed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

is of the opinion that the magistrate judge’s findings are due to be and are hereby
ADOPTED and his recommendation is ACCEPTED. Accordingly, the petition

for writ of habeas corpus is due to be DISMISSED WITHOUT PREJUDICE.

     A separate Final Order will be entered.

     DONE and ORDERED on May 3, 2019.



                                        _____________________________
                                               L. Scott Coogler
                                         United States District Judge
                                                                    160704




                                       2
